Appeal from a judgment of the County Court of Albany County (Rosen, J.), rendered September 2, 1997, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Defendant pleaded guilty to burglary in the third degree in satisfaction of a superior court information and agreed to. a sentence of five years’ probation with the first six months to be served in jail. Defendant now contends that the sentence was harsh and excessive and should be reduced in the interest of *909justice. Inasmuch as defendant does not dispute that he knowingly and voluntarily waived his right to appeal as a condition of the plea agreement, his challenge to the severity of his sentence is not preserved for our review (see, People v Hidalgo, 91 NY2d 733). In any event, were we to consider the argument, we would find it to be without merit. Defendant received the sentence that he bargained for and has failed to point to any extraordinary circumstances warranting our intervention (see, People v Leibach, 249 AD2d 636).
Mikoll, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.